Exhibit 99.1 Caledonia Mining Corporation (TSX: CAL, OTCQX: CALVF, AIM: CMCL) Caledonia Declares Third Quarterly Dividend July 8, 2014: Further to the November 25, 2013 announcement in respect of Caledonia Mining Corporation’s (“Caledonia” or the “Company”) quarterly dividend policy, Caledonia is pleased to announce that the Board of Directors has declared Dividend Number 5, this being a dividend of one and one half Canadian cents ($0.015) on each of the Company's common shares issued and outstanding as of 5:00 p.m.Toronto local time on the Record Date, being July 18, 2014.The ex-dividend date will be July 16, 2014.Dividend cheques will be mailed on July 31, 2014. Shareholders who are registered in the United States of America and the United Kingdom will be paid in US Dollar and Sterling, respectively.The US Dollar and Sterling dividend payments will be calculated using the relevant Bank of Canada exchange rates at noon on the Record Date and will be after deduction of Canadian withholding tax and any other taxes that may apply. This dividend is an eligible dividend for the purposes of the Income Tax Act (Canada). Caledonia’s Dividend Policy Caledonia’s long term strategy to maximize shareholder value includes a quarterly dividend policy. In 2014, the Company intends to pay an annual aggregate dividend of sixCanadian cents ($0.060) per common share, payable on a quarterly basis. About Caledonia Mining Caledonia is a mining, exploration and development company focused on Southern Africa.Following the implementation of indigenisation in Zimbabwe, Caledonia’s primary asset is a 49% interest in an operating gold mine in Zimbabwe (“Blanket”).Caledonia’s shares are listed in Canada on the Toronto Stock Exchange as “CAL”, on London’s AIM as “CMCL” and are also traded on the American OTCQX as “CALVF”. Caledonia is debt-free and at March 31, 2014 had cash of $26.7m held with its bankers in the UK, Canada and South Africa.Blanket mine is a low-cost producer: in the year ended December 31, 2013, Blanket’s on-mine costs were US$613 per ounce of gold produced, its all-in sustaining cost was US$978 per ounce of gold and its all-in cost (which includes the investment in expansion projects) was US$1,109 per ounce. Caledonia Mining Corporation Numis Mark Learmonth
